DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 3rd of February of 2021, has been entered.
 
Response to Amendment
The following detailed action acknowledges the amendments of the response filed on the 3rd of February of 2021. The amendments in the filed response have been entered. 
Claims 51 and 52 have been added. 
Claims 29-52 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 29-32, 39, 40-43 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linehan (US 6,327,578, hereinafter “Linehan”), in view of Harris (US 2009/0254986, hereinafter “Harris”).

Regarding Claims 29 and 40, Linehan teaches 
generate a message containing a […] transaction request; (“It begins with step 302 where the consumer presses the "pay" button on the merchant's HTML internet browser page to send the start message to the merchant.” See Linehan in Col 7 Ln 55-59)
receive the […] transaction request […]; (“Then in step 304, the merchant sends to the consumer the wallet initiation message with the payment amount, order description, timestamp, and nonce. The merchant signs the message and includes a digital certificate from the acquiring bank.”)
generate a transaction information message comprising one or more values associated with a transaction; (“Then in step 306, the consumer's wallet is started, the consumer logs on, and the user's identification and authentication information and the merchant's initiation message are sent to the issuer gateway.” See Linehan in Col 7 Ln 63-66)
send the transaction information message to a merchant server indicated in the […] transaction request; (“Then in step 308, the issuer gateway verifies the merchant's signature to prove that the consumer is dealing with the actual merchant and validates the merchant's certificate and the acquirer's certificate to prove that the merchant and issuer share a common financial arrangement. Then in step 310, the issuer gateway authorizes payment by sending over the internet network an authorization token, an issuer's digital certificate, the wallet initiation message, and a reference to the consumer's credit or debit card number. Then in step 312, the authorization token including the payment amount, order description, timestamp, a random nonce plus a merchant identifier and a reference to the consumer's credit or debit card number are forwarded to the merchant.” See Linehan in Col 7 Ln 67 – Col 8 Ln 12) and
receive from the merchant server a transaction completion message when at least a first value in the transaction information message satisfies a merchant-expected value according to the merchant server and at least a second value in a copy of the transaction information message satisfies a bank-expected value according to a bank device. (“Then later, the merchant 204 sends a capture request message 256 over path 242, including the reference number 252' representing the consumer's card number, over the internet to an acquirer gateway 206 operating on behalf of an acquirer bank 208, to capture the transaction and get paid. The acquiring bank 208 will settle accounts with the issuing bank 212 over a private network shown in FIG. 2B, by sending a settlement message 258 that includes the reference number 252' to the consumer's card number. The issuing bank 212 will convert the reference number 252' into the consumer's card number 250 and apply the transaction amount to the consumer's balance in his credit card or deposit account.” See Linehan Col 6 Ln 50-62; “FIG. 4 illustrates a variation in the four-party protocol, wherein the signed authorization token is sent directly to the merchant on path 402 and the merchant sends a confirmation message 410 to the consumer.” See Linehan in Col 8 Ln 16-19)
Linehan does not expressly teach a non-secure processor configured to generate a message containing a secure transaction request; a secure processor configured to: send to one or more switching devices instructions to operationally connect one or more non-secure components of the computing device to the secure processor and to operationally disconnect the one or more non-secure components from the non-secure processor, wherein the one or more non-secure components comprise at least a screen.
However, Harris does teach 
a device with secure processor and unsecure processor. (“In an alternative embodiment illustrated in FIG. 2C, separate processors 160 and 180 are used to run the non-secure process 10 and the secure process 20, respectively. In particular, a first operating system 170 is provided on the first processor 160, and the non-secure process 10 runs on that operating system. In addition, a second operating system 190 is provided on the second processor 180, and the secure process 20 runs on that operating system.” See Harris in [0052])
non-secure processor configured to generate a message containing a secure transaction request. (“FIG. 6 shows a flow diagram illustrating a method according to an embodiment of the present invention. In this method a display request is received at interface logic 40. First it is determined if the display request is secure or not. If it is secure, then the data is stored in the display buffer as a secure data element, while if it is not secure it is stored as a non-secure data element. The device then determines if a secure user input has been received. If it has, then the device acts to transform non-secure data to black and to output the secure and the transformed non-secure data to the display. If no input has been received at the secure user input, then the interface acts to output the secure and the non-secure data as they are.” See Harris in [0060])
send to one or more switching devices instructions to operationally connect one or more non-secure components of the computing device to the secure processor and to operationally disconnect the one or more non-secure components from the non-secure processor, wherein the one or more non-secure components comprise at least a screen. (“The processor has a single operating system 30 which runs both the secure and the non-secure processes. The secure process 20 and untrusted process 10 both issue display requests for displaying data to an interface 40. The interface 40 is described in more detail with respect to FIG. 3, but briefly interface 40 controls the security of the display elements of display 65.” See Harris in [0041]; “Information in display buffer 60 is displayed on display 65 using display controller 62. Display controller 62 may for example be a LCD controller. Display controller 62 interprets the information stored in display buffer 60 and sets the pixels or display elements in display 65 accordingly. Display controller 62 also receives an input from a secure user input 72. If this input has received an input from the user, then display controller 62 acts in response to this input to transform the data that it is displaying.” See Harris in [0043]; “In some embodiments there is an additional input from the secure user input 72 to a secure side of the processor 52. This can be used to disable non-secure access to the user interface 70 in response to a signal being received at secure user input 72. This acts as an additional security measure to enable the system to switch to a particularly secure mode in which non-secure parts of the system are isolated from the user interface and thus, no untrusted process can access information a user may input during this time." See Harris in [0046])
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Linehan to “perform payment transaction” to include “device with unsecure and secure processors” and “determine processor for the transaction”, as taught by Harris, because the addition of a secure processor and method to detect which processor to use would further improve securing the customer information and merchant information during transmission to complete the transaction.
Regarding Claims 30 and 41, Linehan, in view of Harris, teaches the limitations of claims 29 and 40. Linehan further teaches the transaction information message comprises a plurality of values, and wherein at least one value of the plurality of values is selected from a group comprising: an amount of the transaction, a currency, a hash of a merchant identifier, and transaction details (payment amount, order description, consumer authentication information, merchant’s signature, authorization token. See Linehan in Col 5 Ln 54 - Col 6 Ln 42).
Regarding Claims 31 and 42, Linehan, in view of Harris, teaches the limitations of claims 30 and 41. Linehan further teaches the merchant server transmits the copy of the transaction information message to the bank device when the first value of the at least one value in the transaction information message satisfies the merchant-expected value (interpreting the consumer device instructed the merchant server to provide the message: “Once the merchant 204 has received the authorization token 254 from the issuer gateway 214, the merchant 204 completes the sales transaction with the consumer 202. Then later, the merchant 204 sends a capture request message 256 over path 242, including the reference number 252' representing the consumer's card number, over the internet to an acquirer gateway 206 operating on behalf of an acquirer bank 208, to capture the transaction and get paid.” See Linehan in Col 6 Ln 47-54).
Regarding Claims 32 and 43, Linehan, in view of Harris, teaches the limitations of claims 29 and 40. Linehan further teaches receipt of the transaction completion message by the secure processor indicates that the bank device has determined that an account identified in the transaction information message has sufficient funds (interpreting the consumer device instructed the bank device to authenticate the consumer’s payment account: “The issuer gateway 214 then verifies that the consumer's account is active and has sufficient funds and/or credit to support the payment amount.” See Linehan in Col 6 Ln 8-28).
Regarding Claims 39 and 50, Linehan, in view of Harris, teaches the limitations of claims 29 and 40. Linehan further teaches 
executing, by the non-secure processor, a browser application having a user interface that communicates user inputs to the merchant server (“FIG. 3 is a flow diagram 300 of the four-party protocol, in accordance with the invention. It begins with step 302 where the consumer presses the "pay" button on the merchant's HTML internet browser page to send the start message to the merchant.” See Linehan in Col 7 Ln 55-59); and
receiving, by a non-secure processor, via the user interface a user input that instructs the non-secure processor to generate the secure transaction request (trusted input device 130, See Col 7 Ln 50-57; "control over keyboard entries is taken over the by the security co-processor 122. The security co-processor 122 determines if the keyboard entries provide sensitive data or not. If the keyboard entries provide data which is not sensitive, the data is transferred to the computer 114 to be processed in the traditional computing environment 102. If the keyboard entries provide sensitive data, the sensitive data is captured by the security coprocessor 122 for processing in the secure computing environment 104.... In one embodiment, the keyboard 118 is converted into the trusted input device 130 by removing the conventional electronics from the keyboard 118 and in place thereof embedding therein the security co-processor 122 and other compatible components, wherein one of the applications executed by the security co-processor is a keyboard application.” See Linehan in Col 8 Ln 11-43).
Regarding Claims 51 and 52, Linehan, in view of Harris, teaches the limitations of claims 29 and 40. Linehan further teaches send the instructions to the one or more switching devices responsive to receipt of the secure transaction request from the non-secure processor (interpreting the switching devices to perform access control logic: “FIG. 4 shows an alternative embodiment in which logic 55 on secure processor 52 not only polls secure user input 72 but also acts in response to detecting a user input to transform the data in the display buffer 60 itself. It does this by blocking non-secure access to the display buffer 60 in response to detecting a user input using access control logic 59 and then transforming the data itself such that secure and non-secure data are transformed differently. When a user input is no longer detected at secure user input 72 access control logic 59 allows secure access to the display buffer again.” See Harris in [0056]).

Claims 33-38 and 44-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linehan, in view of Harris, and further in view of Veil (US 6,092,202, hereinafter “Veil”).
Regarding Claims 33 and 44, Linehan, in view of Harris, teaches the limitations of claims 29 and 40. Linehan, in view of Harris, does not expressly teach generating, by the secure processor, a digital signature for the transaction information message using an encryption key that identifies the consumer device; and digitally signing, by the secure processor, the transaction information message using the digital signature.
However, Veil does teach
generating, by the secure processor, a digital signature for the transaction information message using an encryption key that identifies the consumer device (“In the system with the security co-processor in accordance with the present invention messages are "signed" using preferably a secure hash. Similar in principle to the above-mentioned public-private-key cryptography, the secure hash is a one-way, collision free cryptography algorithm akin to a compression algorithm. Collision free means that for any single input there is a unique corresponding hash output. That is, if two segments of data are identical except for one bit, two entirely different hash outputs would result. One-way means that there is no feasible way to derive any of the input data from the hash value. Secure hash makes it very difficult to electronically forge signatures because it requires experimentation with an endless number of inputs only one of which may produce the particular hash output.” See Veil in Col 11 Ln 9-22); and
digitally signing, by the secure processor, the transaction information message using the digital signature (“Thus, in operation, the system in accordance with the present invention (as described in conjunction with FIG. 4 above) reads from the smart card the account number, the digital certificate and, optionally, the private-key into the security co-processor (122), and then it prompts the smart card owner to enter the PIN via the trusted input device (130). The interface (134) operates to protect the sensitive data from being obtained by the computer (114) without first being encrypted. Hence, all of the secure processing of the electronic transaction application is then performed in the secure computing environment (104) in order to preserve the integrity of the sensitive data. The sensitive data is encrypted using preferably a symmetric or asymmetric encryption algorithm and then it is combined with other parts of the message such as the transaction amount. The message is then electronically signed.” See Veil in Col 11 Ln 29-44).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Harris to include “cryptography” and “a digital signature”, as taught by Veil, because the process of pre-authorization is further improved when the pre-authorized token is created for payment.
Regarding Claims 34 and 45, Linehan, in view of Harris, and further in view of Veil, teaches the limitations of claims 33 and 44. Linehan further teaches the first value comprises the digital signature of the transaction information message received from the consumer device, and wherein receipt of the transaction completion message by the secure processor indicates that the merchant server has determined that the digital signature satisfies a merchant-expected signature (interpreting the merchant server is executing instructions from the mobile device that are not clearly described to be known by the mobile device, and the functions of the merchant server are defined by the resulting message confirming the payment process is completed. See Linehan in Col 6 Ln 48-62).
Regarding Claims 35 and 46, Linehan, in view of Harris, and further in view of Veil, teaches the limitations of claims 33 and 44. Linehan, in view of Harris, further teaches the second value comprises a second digital signature of the copy of the transaction information message received from the merchant server, and wherein receipt of the transaction completion message by the secure processor indicates that the bank server has determined that the second digital signature satisfies a bank-expected signature (interpreting the bank device is executing instructions from the mobile device that are not clearly described to be known by the mobile device, and interpreting the second digital signature as a signature describing the acquirer bank. See Linehan in Col 6 Ln 8-12).
Regarding Claims 36 and 47, Linehan, in view of Harris, and further in view of Veil, teaches the limitations of claims 35 and 46. Linehan, in view of Harris, in view of Veil, further teaches 
transmitting, by the secure processor to a credit card reader coupled to the computing device, a request to digitally sign the transaction information message according to the bank-expected signature (a credit card reader operatively connected to the secure processor: "The processor 410 is coupled to an ISO 7816 smart card interface 414 for interfacing to smart cards 436 which conform to the ISO 7816 standard.” See Col 10 Ln 35-46; “smart cards can carry biometric data to be recognized by the method and system for an even more reliable proof of participation and card-holder verification." See Veil in Col 3 Ln 30-33; "reads from the smart card the account number, the digital certificate and, optionally, the private-key into the security co-processor (122), and then it prompts the smart card owner to enter the PIN via the trusted input device (130)... The sensitive data is encrypted 40 using preferably a symmetric or asymmetric encryption algorithm.” See Veil in Col 11 Ln 30-41); and
receiving, by the secure processor, the transaction information message having the digital signature from the credit card reader ("Messages signed with the private-key are then handed over to the computer (114) (FIG. 4) for transmission through the network (110). At the other end, a bank or other transaction partner(s) have their own security mechanism for decrypting the message", See Linehan in Col 11 Ln 66 – Col 12 Ln 3).
Regarding Claims 37 and 48, Linehan, in view of Harris, teaches the limitations of claims 29 and 40. Linehan, in view of Harris, does not expressly teach establishing, by the secure processor, a secure connection with the merchant server according to an encryption algorithm, wherein data packets communicated via the secure connection are encrypted according to the encryption algorithm.
However, Veil does teach establishing, by the secure processor, a secure connection with the merchant server according to an encryption algorithm, wherein data packets communicated via the secure connection are encrypted according to the encryption algorithm (interpreting a secure connection where the sensitive data is encrypted: “When the sensitive data is captured locally in the security co-processor 400, it is then encrypted (i.e., scrambled) in the cryptographic controller unit 426, so that when the sensitive data is handed to the computers 442 for transmission through the network (not shown) it is in encrypted form. Each of the electronic transaction parties receiving the encrypted sensitive data has a descrambler suitable for decrypting the sensitive data.” See Veil in Col 11 Ln 1-8).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Harris to include “encrypting the transmission data packets”, as taught by Veil, because the process of pre-authorization is further improved when the pre-authorized token is protected prior to transmission.
Regarding Claims 38 and 49, Linehan, in view of Harris, teaches the limitations of claims 29 and 40. Linehan, in view of Harris, does not expressly teach authenticating, by the secure processor, a merchant certificate received from the merchant server; displaying, by the secure processor via a screen of the consumer device, at least a subset of information from the merchant certificate on a predetermined area of the screen; and displaying, by the secure processor via the screen, transaction details received from the merchant server.
However, Veil does teach 
authenticating, by the secure processor, a merchant certificate received from the merchant server (interpreting the authentication as between two mutually trusted authorities: “With public-key cryptography, a message, encrypted or unencrypted, can be "signed" with the private-key and transmitted to an addressee. Then, the addressee, or anyone having the public-key, can use the public-key to decipher the message and know who sent it. Digital certificates allow authenticating messages by tracing the messages to their source. Typically, a certificate chain is used for this purpose.” See Veil in Col 5 Ln 4-10; "Pre-verification of digital certificates of transacting parties saves verification processing time especially in a high volume, high frequency electronic transactions environment.... Once a digital certificate has been verified, an API command can be used to store the certificate in the trusted certificate cache.” See Veil in Col 12 Ln 14-29)
displaying, by the secure processor via a screen of the consumer device, at least a subset of information from the merchant certificate on a predetermined area of the screen (“The trusted display 128 is a dedicated display used for displaying data representing true transaction information such as transaction amount(s). The trusted display 128 can be, for example, a small LCD display or alike. When the security co-processor 122 processes transactions, it also gains access to the true transaction value(s) or amount(s). Therefore, the security co-processor 122 can provide the true transaction amount(s) to the trusted display 128, and guarantee that the amount(s) displayed correctly represent the values of the electronic transactions in progress.” See Veil in Col 7 Ln 58 - Col 8 Ln 2) 
displaying, by the secure processor via the screen, transaction details received from the merchant server (See Veil in Col 7 Ln 58 - Col 8 Ln 2).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Harris to include “certificate authentication”, as taught by Veil, because the process of pre-authorization of the transaction is further improved when certificates pre-authorize the acquirer and issuer.

Response to Arguments
Applicant’s arguments, filed 3rd February 2021, with respect to the rejections under 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: Claims 29-32, 39-43, and 50 stand rejected under pre-AIA  35 U.S.C. § 103(a) as allegedly being unpatentable over U.S. Patent Application Publication No. 2009/0254986 to Harris et al. (hereinafter "Harris") in view of U.S. Patent No. 6,327,578 to Linehan (hereinafter "Linehan"). Office Action at 3. Claims 33-38 and 44-49 stand rejected under pre-AIA  35 U.S.C. § 103(a) as allegedly being unpatentable over Harris in view of Linehan, and further in view of U.S. Patent No. 6,092,202 to Veil et al. (hereinafter "Veil"). Office Action at 12.
Assuming arguendo that it were deemed legally proper to combine the references relied upon in the manner alleged by the Examiner (which Applicant does not concede), the references, even if combined, fail to disclose, teach, or suggest each and every feature of the claims. For example, independent claim 29 recites, inter alia, the features of:
receiving, by a secure processor of a consumer device, a secure transaction request from a non-secure processor of the consumer device;
sending, by the secure processor to one or more switching devices, instructions to operationally connect one or more non-secure components of the consumer device to the secure processor and to operationally disconnect the one or more non-secure components from the non-secure processor, wherein the one or more non-secure components comprise at least a screen ....

Independent claim 40 includes similar recitations. As discussed below, the references, viewed individually or in combination, fail to teach or suggest these features of pending independent claims 29 and 40.
In response: The request for a secure transaction from the non-secure device is interpreted as a request from the consumer to provide payment after receiving a message from the merchant to provide payment. The device is determining when the secure processor should be engaged, which is shown to be taught by Harris. This interpretation is based on the request to begin a payment transaction with a merchant, which is taught by Linehan. The rejection is still reasonable where Linehan teaches a payment transaction, and Harris teaches the determination that a secure processor is required to complete the payment of the transaction. 
The sending instructions to a switching device is interpreted as part of determining that the secure processor is to be used to secure the payment of the transaction. Since the art of Harris teaches that determining the security of the data will define which processor to use, the functions of the secure processor and non-secure processor are taught by Harris. 
The Applicant further argues: Harris is generally directed to processing and displaying secure and non-secure data. See Harris at [0001]. Harris describes a data processing apparatus configured to run both secure and non-secure processes and an interface of the data processing apparatus that receives requests from both the secure and non-secure processes to display data on a display. See Harris at [0041]. According to Harris, the interface of the data processing apparatus controls what is stored in a display buffer of the data processing apparatus. Id. When the interface receives a display request, the interface decides whether to allow data associated with the request to be written to the display buffer based, for example, on the security indication of the location associated with the request and whether the request was received from a trusted or untrusted process. Id. Harris further describes a display controller that interprets the information stored in the display buffer and sets the pixels or display elements of the display accordingly. See Harris at [0043].
In response: Harris teaches processing, using secure and non-secure components. Since Harris only teaches the use of a device with secure and non-secure processes, it may not teach explicitly the functions of a payment device, which is why it is combined with the art of Linehan. The piecemeal analysis recited here about Harris does not show nonobviousness by attacking the reference individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Applicant further argues: The Office Action alleges that Harris at paragraphs [0048-0049] and [0060] teaches or suggests "receiving, by a secure processor of a consumer device, a secure transaction request from a non-secure processor of the consumer device," and that Harris at paragraphs [0041], [0043], and [0046] teaches or suggests "sending, by the secure processor to one or more switching devices, instructions to operationally connect one or more non-secure components of the consumer device to the secure processor and to operationally disconnect the one or more non-secure components from the non-secure processor, wherein the one or more non-secure components comprise at least a screen." Office Action at 3-5. However, Harris does not teach or suggest the foregoing features of independent claims 29 and 40.
First, Harris does not teach or suggest receiving a secure transaction request. As discussed above, Harris is generally directed to a data processing apparatus in which both secure and non-secure processes issue display requests for displaying data to an interface. See Harris at [0041]. However, Harris does not teach or suggest a request related to a transaction. At best, paragraph [0060] of Harris describes a method in which a display request is received at the interface, which stores data associated with the request as a secure or non-secure data element based on whether or not the display request is secure. However, a request to display data does not comprise a secure transaction request.
In response: Considering the broadest reasonable interpretation, the non-secure processor cannot mysteriously create a secure transaction request without receiving input from the customer owner of the device or from the merchant device interacting with the customer device. Since this is not recited in the claim, it is reasonable to interpret the trigger to create a secure transaction request would involve interaction between the customer and the merchant, and may very well involve an input from the customer or the merchant.
Harris does teach determining the processor to use, whether secure or non-secure, in order to display information, whether unsecured info or sensitive info. Since Linehan is shown to teach the sending and receiving of the transaction information, it is obvious to combine the art of Harris with the art of Linehan to secure the transaction process as taught by Linehan with a secure processor that further protects the transaction information and the payment information. 
The Applicant further argues: Second, Harris does not teach or suggest a secure processor of a consumer device receiving a secure transaction request from a non-secure processor of the consumer device. At best, paragraphs [0048]-[0049] of Harris describe an embodiment in which various programs are run on a processor in either a secure domain or a non-secure domain. Within the non-secure domain, a non-secure operating system is arranged to run non-secure processes, and within the secure domain, a secure operating system is arranged to run secure processes. See Harris at [0049]. However, nowhere in Harris does it disclose the secure domain (or secure operating system) receiving a request from the non-secure domain (or non-secure operating system). Rather, when a display request is received in Harris, it is received at the interface, which then determines whether to allow data to be written to the data buffer. See Harris at [0041]. If the request is issued by a non-secure process, the request will be rejected if it is a request to read or overwrite secure locations. See Harris at [0041]. In this manner, the apparatus in Harris blocks requests or input received via non-secure or untrusted processes from accessing secure data or display elements. As such, Harris does not teach or suggest a secure processor of a consumer device receiving a secure transaction request from a non-secure processor of the consumer device.
In response: Again, the art of Harris does teach the logic to interpret which process to use when the data is determined to be secure or unsecure. The claim recites wherein the one or more non-secure components comprise at least a screen thus showing the process of disconnecting the non-secure processor and connecting the secure processor is to display data. In Harris, paragraph [0056], the art teaches an “access control logic” which manages how the secure and unsecure processes display the data. For the input or any message received, the “access control logic” determines the type of data in order to select the processor to use to display the data, whether secure or unsecure. The art correctly states that secure data will be blocked in an unsecure process and would display the secure data in a secure process. 
The Applicant further argues: Third, Harris does not teach or suggest sending instructions to one or more switching devices to operationally connect one or more non-secure components of the consumer device to the secure processor. At best, paragraph [0046] of Harris describes receiving secure user input that can be used to disable non-secure access to the interface. However, even assuming arguendo that the interface comprises a non-secure component (which Applicant explicitly does not concede), disabling non-secure access to the interface at best comprises disconnecting one or more non-secure components of the apparatus to non-secure processes, a non-secure domain, or a non-secure operating system. Nowhere does Harris teach or suggest connecting or disconnecting components of the apparatus to secure processes, a secure domain, or a secure operating system. Accordingly, Harris does not teach or suggest at least sending instructions to one or more switching devices to operationally connect one or more non-secure components of the consumer device to the secure processor.
In response: The art of Harris does teach the “access control logic” that manages how the secure process and the unsecure process will be used based on the determination of the type of data or input received. The claims do not explicitly teach how the unsecure processor is triggered to generate a secure transaction request. Under the broadest reasonable interpretation, the unsecure processor and the secure processor are connected to the same memory and operating system (see Harris, Figure 2A), and the operating system running both processors is receiving input from the customer to begin the payment, for example by accessing the payment site of the merchant to provide payment. In that transition, the access control logic would be activated to receive the information generated by the secure processor ready to be displayed. The art of Harris is shown to teach the “switching device” as the access control logic (see Harris, Figure 4) and further teaches “disconnecting the unsecure processor” and “connecting the secure processor” as processes managed by the access control logic. 
The Applicant further argues: For at least the foregoing reasons, Harris does not teach or suggest "receiving, by a secure processor of a consumer device, a secure transaction request from a non-secure processor of the consumer device" and "sending, by the secure processor to one or more switching devices, instructions to operationally connect one or more non-secure components of the consumer device to the secure processor and to operationally disconnect the one or more non-secure components from the non-secure processor, wherein the one or more non-secure components comprise at least a screen." Neither Linehan nor Veil cure the foregoing deficiencies of Harris. Accordingly, the references relied upon in the Office Action do not teach or suggest each and every feature of independent claims 29 and 40.
For at least the foregoing reasons, independent claims 29 and 40 are allowable over the references cited in the Office Action. Dependent claims 30-39 and 41-52 each ultimately depend from and add features to one of independent claims 29 and 40. As such, these dependent claims are allowable over the references cited in the Office Action for at least their dependency on an allowable claim and the further features they each recite. 
In response: Linehan has been shown to teach a particular transaction process that secures the merchant data and the customer data. Harris has been shown to teach the process of using a device with an unsecured processor and a secured processor. In combination with Linehan, Harris further secures the transaction information as shown by Linehan. The prior art has been shown to teach the claimed invention, and thus the claims 29 and 40 remain rejected under the current prior art. As further shown, claims 30-39 and 41-52 also remain rejected under the current prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685